Exhibit 10.54
 
AGREEMENT
 
This Agreement (the "Agreement") dated as of December 15, 2009, is between
EDWARD MIKE DAVIS, L.L.C., a Nevada limited liability company ("Davis") and
RECOVERY ENERGY INC., a Nevada corporation ("Recovery").
 
WITNESSETH:
 
WHEREAS, Davis and Recovery are parties to a Purchase and Sale Agreement dated
effective December 1, 2009 (the "Wilke PSA"); and
 
WHEREAS, pursuant to the Wilke PSA Recovery was required to pay $2,200,000 to
Davis on December 18, 2009, and such payment was not made; and
 
NOW THEREFORE, for and in consideration of the premises hereof, the above
recitals and other good and valuable consideration, the receipt and sufficiency
of all of which is hereby expressly acknowledged, the parties hereto agree as
follows:
 
1.  
Upon execution and delivery of this Agreement, the assets transferred to
Recovery pursuant to the Wilke PSA shall be transferred to Davis effective
December 1, 2009.

 
2.  
Recovery's obligations to pay Davis 1,450,000 shares of Common Stock and
$2,200,000 under the Wilke PSA are hereby void.

 
3.  
Davis hereby grants Recovery an option, exercisable on or before January 15,
2010, to purchase the assets covered by the Wilke PSA effective December 1, 2009
on the same terms and conditions set forth in the Wilke PSA, except that the
purchase price shall be $2,200,000 in cash and 1,550,000 shares of Common Stock,
or on such other terms as the parties shall agree. Davis will receive 1,450,000
shares of Common Stock for granting the option, which shares shall be included
as part of the 1,550,000 shares of Common Stock in the purchase price if the
option is exercised. Davis may revoke the option at any time. Recovery shall
file a registration covering the Option Shares with the Securities and Exchange
Commission on or before January 11, 2010.

 
4.  
In consideration hereof and except as specifically contemplated herein, Davis
and Recovery each releases, acquits, and forever discharges the other and its
respective officers directors, and employees from any and all claims or causes
of action of any kind whatsoever, at common law, statutory or otherwise, that
either party has now that is directly or indirectly attributable to the Wilke
PSA, or any other document, agreement (whether written or oral) or instrument
executed or delivered in connection therewith, whether asserted or not.

 
 
Page 1 of 2
 
 
 

--------------------------------------------------------------------------------

 
 
5.  
The terms and conditions contained in this Agreement shall inure to the benefit
of and be binding upon the respective successors, assigns, heirs, survivors, and
personal representatives of, the parties hereto.

 
6.  
Any notices or other communications or deliveries required or permitted to be
given or made pursuant to any of the provisions of this Agreement shall be given
as set forth in the Wilke PSA.

 
7.  
This Agreement is the entire agreement of the parties, and supersedes all prior
agreements, whether oral or in writing. This Agreement cannot be modified
supplemented, or amended unless agreed in advance, in writing, by both of the
parties. The recitals at the beginning of this Agreement are deemed to be part
of this Agreement.

 
8.  
This Agreement shall be governed and construed in accordance with the laws of
the State of Colorado. In the event of any dispute arising out of or relating to
this Agreement, the prevailing party shall be entitled to recover from the other
party court costs and reasonable attorneys' fees.

 
9.  
This Agreement may be executed in counterparts, and, if so executed, will be
effective as if simultaneously executed.

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 
EDWARD MIKE DAVIS, L.L.C.
 
By:  /s/  Edward Mike Davis
Printed Name: Edward Mike Davis LLC
Title:  Manager
 
RECOVERY ENERGY, INC.
 
By:  /s/  Jeffrey Beunier
Jeffrey Beunier, Chief Executive Officer
   



Page 2 of 2